Citation Nr: 0739373	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for fractured 
ribs and pleural adhesions, to include the question of the 
propriety of a reduction in this disability evaluation from 
60 percent to zero percent in an October 2003 rating 
decision.

2.  Entitlement to an increased evaluation for a fractured 
right clavicle, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964 and from December 1965 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in August and October of 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his May 2004 and March 2005 Substantive Appeals, the 
veteran requested a Travel Board hearing, and there is no 
indication that he has withdrawn this request.  However, to 
date the veteran has not been afforded such a hearing.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (a claimant has right to a hearing before 
the issuance of a Board decision); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Winston-Salem VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



